In re application of							:
Mark T. Wyeth et al.							:		
Serial No. 16/288,671							:	DECISION ON
Filed:	February 28, 2019 						:	PETITION
For:  FLUID PREPARATION AND TREATMENT DEVICES METHODS	:
AND SYSTEMS								:

This is a decision on the Petition under 37 CFR 1.144 filed on September 13, 2021 to request to withdraw the restriction requirement made final in the Office Action of October 02, 2020. 

A Requirement for Restriction/Election was mailed on June 29, 2020 that set forth an election of species between “a multitude of dialysis fluid circuits and fluid proportioner/cyclers.” The Applicants’ elected the species shown in Figs. 15A-E, 16A-C, 17A-D, 18A-H, 21A-C, and 25 (claims 1-2, 4-20, and 68-71) with traverse in the response filed on August 31, 2020. A Non-final Office Action was mailed on October 02, 2020 that maintained the original restriction requirement and made this requirement final. The present petition was timely filed on September 13, 2021 requesting withdrawal of the election of species requirement.

The petition argues that the “Restriction Requirement is based on conclusory statements without required explanation to support its allegations regarding species; it fails to identify the alleged species; it fails to apply the correct standard of distinctness and independence; and those standards are not met when the evidence in the record is considered.”

Specifically, it is argued that MPEP 808.01 requires the examiner to present the reasons why each invention as claimed is either independent or distinct from the other(s) and a mere statement of conclusion is inadequate. It is stated that there is no mention, much less an explanation, of why the purported inventions as claimed are independent or distinct. Further, it is argued that MPEP 809.02(a) establishes that it is the examiner’s burden to “[c]learly identify each … of the disclosed species, to which claims are to be restricted.” It is stated that the requirement failed to do that and instead concluded that “Applicants’ disclosure has a multitude of dialysis fluid circuits and fluid proportioner/cyclers forming mutually exclusive embodiments.” The requirement does not provide any identification of which of the “multitude of dialysis fluid circuits” form separate mutually exclusive species; and which of the “fluid proportioner/cyclers” form separate mutually exclusive species. For the reasons set forth in the petition, it is agreed that the election of species requirement failed to both (1) provide an explanation of why the inventions are independent or distinct and (2) identify what mutually embodiments are deemed to be separate species.











Accordingly, this petition is GRANTED. Upon the mailing of this decision, this application will be forwarded to the examiner for preparation of an Office Action that encompasses all pending claims, namely claims 1-2, 4-12, 14-15, 17-20, and 82. 






/Keith D. Hendricks/
______________________________      
Keith D. Hendricks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

bc

Potomac Law Group (NxStage)8229 Boone BoulevardSuite 430Vienna VA 22182